DETAILED ACTION
In response to communications filed 06/25/2021.
Claims 1-16 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Claim 1 recites an in-vehicle communication device including a transmission circuitry which “transmits information of an own vehicle” and also a reception circuitry which “receives the transmitted information.”  Examiner notes, as written, the claims suggest the in-vehicle transmits the same exact information to itself without any additional processing or transformation of said information which renders the claim unclear and/or indefinite.    
Claim 2 recites the information is received by a roadside device, however claim 1 establishes the transmitted information is received by the reception circuitry of the in-vehicle communication device.
Claim 5 recites the information received by the reception circuitry is information transmitted from another vehicle however claim 1 establishes the transmitted information is received by the reception circuitry of the in-vehicle communication device.
Claim 8 recites the information on the own vehicle is “not extracted” by the own vehicle information extraction circuitry to restart the stopped transmission.  It is unclear and indefinite how the extraction circuity does “not extract” the same vehicle information for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 1 has already established the information on the own vehicle has been extracted for stopping the transmission.   
Claim 9 recites the information on the own vehicle is “not extracted” by the own vehicle information extraction circuitry to restart the stopped transmission.  It is unclear and indefinite how the extraction circuity does “not extract” the same vehicle information for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 1 has already established the information on the own vehicle has been extracted for stopping the transmission.   
Claim 10 recites the information on the own vehicle is “not extracted” by the own vehicle information extraction circuitry to restart the stopped transmission.  It is unclear and indefinite how the extraction circuity does “not extract” the same vehicle information for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 1 has already established the information on the own vehicle has been extracted for stopping the transmission. 
Claim 11 recites the information on the own vehicle is “not extracted” by the own vehicle information extraction circuitry to restart the stopped transmission.  It is unclear and indefinite how the extraction circuity does “not extract” the same vehicle information for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 1 has already established the information on the own vehicle has been extracted for stopping the transmission.
Claim 12 recites the information on the own vehicle is “not extracted” by the own vehicle information extraction circuitry to restart the stopped transmission.  It is unclear and indefinite how the extraction circuity does “not extract” the same vehicle information for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 1 has already established the information on the own vehicle has been extracted for stopping the transmission.   
Claim 13 recites when the information transmitted by the roadside device is not received, the reception circuitry restarts the stopped transmission.  It is unclear and indefinite how the information transmitted by the roadside device is not received for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 2 has already established the information on the own vehicle has been received by the roadside device for stopping the transmission.   
Claim 14 recites when the information transmitted by the roadside device is not received, the reception circuitry restarts the stopped transmission.  It is unclear and indefinite how the information transmitted by the roadside device is not received for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 2 has already established the information on the own vehicle has been received by the roadside device for stopping the transmission.   
Claim 15 recites when the information transmitted by the roadside device is not received, the reception circuitry restarts the stopped transmission.  It is unclear and indefinite how the information transmitted by the roadside device is not received for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 2 has already established the information on the own vehicle has been received by the roadside device for stopping the transmission.   
Claim 16 recites when the information transmitted by the roadside device is not received, the reception circuitry restarts the stopped transmission.  It is unclear and indefinite how the information transmitted by the roadside device is not received for restarting the stopped transmission when the stopped transmission is conditional on said information being extracted and claim 2 has already established the information on the own vehicle has been received by the roadside device for stopping the transmission.   
Claims 3, 4, 6, and 7 are also rejected based on their dependency of claim 1.  Examiner requests amendments or clarification in a further response to overcome the current rejection(s).  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 8-10, 12-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawauchi et al. (US 2019/0107399 A1) hereinafter “Kawauchi.”

Regarding Claim 1, Kawauchi teaches An in-vehicle communication device (Kawauchi: paragraphs 0020-0022, 0034 & Figs. 1-4, in-vehicle device of host vehicle) which carries out road-to-vehicle and vehicle-to-vehicle communication (Kawauchi: paragraph 0020 & Fig. 1, communication with roadside units and other vehicles), the device comprising:
a transmission circuitry (Kawauchi: paragraph 0034 & Fig. 4, outside-vehicle information processing unit) which transmits information of an own vehicle (Kawauchi: paragraphs 0027, 0034 & Figs. 2-4, transmitting information (vehicle information packet) to roadside unit or other vehicle);
a reception circuitry (Kawauchi: paragraph 0035 & Fig. 4, inside-vehicle information processing unit) which receives the transmitted information (Kawauchi: paragraph 0028 & Fig. 2, receiving information of own vehicle); and
an own vehicle information extraction circuitry (Kawauchi: paragraph 0037 & Fig. 4, abnormality processing unit) which, when the information is received by the reception circuitry, extracts information on the own vehicle from the information (Kawauchi: paragraph 0037 & Fig. 4, acquires comparison information from the vehicle including reception information), wherein
the transmission circuitry stops the information transmission (Kawauchi: paragraph 0079 & Figs. 12-13, stop transmitting the vehicle information packet) when the information on the own vehicle is extracted by the own vehicle information extraction circuitry (Kawauchi: paragraph 0037 & Fig. 4, based on acquired comparison information from the vehicle).

Regarding Claim 2, Kawauchi teaches the respective claim(s) as presented above and further teaches the information received by the reception circuitry is information transmitted by a roadside device (Kawauchi: paragraph 0034, receives a roadside unit information packet from the roadside unit).

Regarding Claim 3, Kawauchi teaches the respective claim(s) as presented above and further teaches a roadside sensor accuracy extraction circuitry (Kawauchi: paragraph 0069, abnormality processing unit) which, based on information on the distribution of detection accuracy of a roadside sensor in the roadside device (Kawauchi: paragraph 0071 & Fig. 12, accuracy of obtained position information), which is included in the information transmitted by the roadside device (Kawauchi: paragraph 0069 & Fig. 12, transmit information indicating position of roadside unit) extracts the detection accuracy of the roadside sensor corresponding to the position of the own vehicle (Kawauchi: paragraph 0069 & Fig. 12, determines whether or not the difference between the first comparison information and the position information), wherein
when the detection accuracy of the roadside sensor extracted by the roadside sensor accuracy extraction circuitry is equal to or higher than a first threshold (Kawauchi: paragraph 0079 & Fig. 12, when the difference between the (second) comparison information and the history of the position information exceeds the predetermined threshold), the transmission circuitry stops the transmission (Kawauchi: paragraph 0079 & Fig. 12, stop transmitting the vehicle information packet).

Regarding Claim 5, Kawauchi teaches the respective claim(s) as presented above and further teaches the information received by the reception circuitry is information transmitted from another vehicle (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle).

Regarding Claim 6, Kawauchi teaches the respective claim(s) as presented above and further teaches when the detection accuracy of the roadside sensor extracted by the roadside sensor accuracy extraction circuitry is lower than the first threshold (Kawauchi: paragraph 0078, determines whether or not a difference between the second comparison information and position information is equal to or less than a predetermined threshold value), the transmission circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 8, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information on the own vehicle is not extracted by the own vehicle information extraction circuitry (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not extracted from the extraction circuitry), the transmission circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 9, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information on the own vehicle is not extracted by the own vehicle information extraction circuitry (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not extracted from the extraction circuitry), the transmission circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 10, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information on the own vehicle is not extracted by the own vehicle information extraction circuitry (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not extracted from the extraction circuitry), the transmission circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 12, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information on the own vehicle is not extracted by the own vehicle information extraction circuitry (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not extracted from the extraction circuitry), the transmission circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 13, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information transmitted by the roadside device is not received (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not by a roadside device), the reception circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 14, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information transmitted by the roadside device is not received (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not by a roadside device), the, the reception circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Regarding Claim 16, Kawauchi teaches the respective claim(s) as presented above and further teaches when the information transmitted from another vehicle is not received (Kawauchi: paragraph 0034, receive the vehicle information packet from roadside device, thus teaching the information is not from the other vehicle), the reception circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawauchi in view of Choi et al. (US 2022/0272487 A1) hereinafter “Choi.”

Regarding Claim 4, Kawauchi teaches the respective claim(s) as presented above however fails to explicitly teach a surrounding congestion level calculation circuitry as in the remaining limitation(s).  However, Choi from an analogous art similarly teaches a surrounding congestion level calculation circuitry (Choi: paragraph 0079, accuracy level comparison) and further teaches which, when information transmitted from another vehicle is received by the reception circuitry, calculates the level of congestion around the own vehicle from the information (Choi: paragraph 0079, number of UEs that are used in the positioning session, e.g., to reduce overhead), wherein when the level of congestion calculated by the surrounding congestion level calculation circuitry is equal to or higher than a second threshold (Choi: paragraph 0079, accuracy comparison to be greater than the predetermined threshold), the transmission circuitry stops the transmission (Choi: paragraph 0079, reduction in the number of UEs that are used in the positioning session, e.g., to reduce overhead; see also paragraphs 0071-0072 & 0085-0086, halt or stop transmissions from UEs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kawauchi to consider congestion between vehicles as taught by Choi so as to conserve resources and reduce interference between devices within the vehicle-to-vehicle communication network.  

Regarding Claim 7, Kawauchi-Choi teaches the respective claim(s) as presented above and further teaches when the level of congestion calculated by the surrounding congestion level calculation circuitry is lower than the second threshold (Choi: paragraph 0064,  a positioning accuracy that is within a predetermined threshold), the transmission circuitry restarts the stopped transmission (Choi: paragraph 0064: using all of the responder UEs may be identified and used to determine an anchor UE).

Regarding Claim 11, Kawauchi-Choi teaches the respective claim(s) as presented above and further teaches when the information on the own vehicle is not extracted by the own vehicle information extraction circuitry (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not extracted from the extraction circuitry), the transmission circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).  

Regarding Claim 15, Kawauchi-Choi teaches the respective claim(s) as presented above and further teaches when the information transmitted by the roadside device is not received (Kawauchi: paragraph 0034, receive the vehicle information packet from the other vehicle, thus teaching the information is not by a roadside device), the reception circuitry restarts the stopped transmission (Kawauchi: paragraph 0078, transmits the vehicle information packet).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Choi et el. (US 2022/0015056 A1) teaches determining an accuracy of a positioning estimate of a first non-anchor sidelink user equipment (paragraph 0007).
Kakuta (US 2022/0179423 A1) teaches a reliability judgement to determine the reliability of the position or location of RSUs (paragraph 0032).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468